Citation Nr: 1001926	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-25 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for paranoid 
schizophrenia. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1968 to September 1969.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in April 2008 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran testified at a hearing before a 
Decision Review Officer.  The transcript of the hearing has 
been associated with the claims file.  


REMAND

The Veteran asserts that his psychiatric disorder has 
worsened since he was last examined by VA in 2007 
examination.  As there appears to be a material change in the 
disability, a reexamination is warranted under 38 C.F.R. § 
3.327.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine the current severity of his 
service-connected paranoid schizophrenia.  

2.  After the development requested is 
completed, adjudicate the claim for 
increase.  If the decision remains 
adverse to the Veteran, then provide him 
and his representative a supplemental 
statement of the case and return the case 
to the Board.






The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


